Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action supersedes the Office Action dated January 24, 2022 which a 101 rejection with respect to claim 12 was initially missed. All rejections, objections, interpretations, and allowable subject matter are maintained.

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 12 recites a “computer readable storage medium” and the broadest reasonable interpretation of the claimed “computer readable storage medium” consistent with the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fitting component”, “first 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows on page 18, lines 24-26, indicates that “the fitting component, the first determining component, the second determining component, are stored in the memory as program components, and the processor executes these program components stored in memory to implement corresponding functions” which is not any corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, and 16-20 and its dependent (claim 15) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “fitting component”, “first determining component”, “second determining component”, “first acquiring element”, “accumulating element”, “first determining element”, “second determining element”, “second acquiring element”, “fitting element”, “third determining element”, “first normalizing element”, “second normalizing element”, “fourth determining element”, “first determining subelement”, “second determining subelement”, “calculating element”, “third normalizing element”, “first querying element”, “calculating subelement”, “comparing element”, second querying element”, and “fifth determining element” invokes 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 and its dependents merely indicates a device to comprise “fitting component”, “first determining component”, “second determining component” which are stored in the memory as program components. The specification does not further define the device nor provide any structure. Therefore, “fitting component”, “first determining component”, “second determining component”, “first acquiring element”, “accumulating element”, “first determining element”, “second determining element”, “second acquiring element”, “fitting element”, “third determining element”, “first normalizing element”, “second normalizing element”, “fourth determining element”, “first determining subelement”, “second determining subelement”, “calculating element”, “third normalizing element”, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No.: US 2018/0204529 A1).
With respect to Claim 1, Chen teaches a method (figs. 5 - 6) for determining a gray-scale value of a display panel (¶46; ¶50), comprising: fitting brightness values corresponding to multiple gray scales under a target area of the display panel (fig. 5, S101 to S103; ¶47; fig. 6, item S201), determining a reference brightness value under a target gray scale of the display panel (¶51, the target brightness of preset tie-point grayscale of the central region is a reference brightness for regions on both sides); and according to the reference brightness value, determining an output gray-scale value corresponding to each pixel under the target gray scale (fig. 5, item S104; ¶49; fig. 6, item S202; ¶51).
Chen does not explicitly mention the method to obtain a target slope value and a target deviation value; according to the target slope value and the target deviation value, determining a reference brightness value under a target gray scale of the display panel. However, Chen teaches receiving the actual brightness values of the preset highest grayscale and the lowest grayscale of the central region of the display panel to compute target brightness values of respective preset tie-point (¶41) which would require obtaining a target slope value and a target deviation value (target being in the central region¸ based on the preset highest grayscale and the lowest grayscale).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the method of Chen to obtain a target slope value and a target deviation value; according to the target slope value and the target deviation value, determining a reference brightness value under a target gray scale of the display panel, as the calculations are a common technical means in the field for obtaining such values. 
With respect to Claim 11, Chen teaches a device (fig. 3) for determining a gray-scale value of a display panel (¶38), comprising: a fitting component (fig. 3, item 106), configured to fit brightness values corresponding to multiple gray scales under a target area of the display panel (¶40-41); a first determining component (fig. 3, item 106), configured to determine, a reference brightness value corresponding to a target pixel of the display panel (¶43, the target brightness of preset tie-point grayscale of the central region is a reference brightness for regions on both sides); and a second determining component (fig. 3, item 106), configured to determine, according to the reference brightness value, an output gray-scale value corresponding to each pixel under the target gray scale (¶43).
Chen does not explicitly mention the device to obtain a target slope value and a target deviation value; according to the target slope value and the target deviation value, determining a reference brightness value under a target gray scale of the display panel. However, Chen teaches receiving the actual brightness values of the preset highest grayscale and the lowest grayscale of the central region of the display panel to compute target brightness values of respective preset tie-point grayscale of the central region (¶41) which would require obtaining a target slope value and a target (target being in the central region¸ based on the preset highest grayscale and the lowest grayscale).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the device of Chen to obtain a target slope value and a target deviation value; according to the target slope value and the target deviation value, determining a reference brightness value under a target gray scale of the display panel, as the calculations are a common technical means in the field for obtaining such values. 
With respect to Claim 12, claim 1 is incorporated, Chen teaches a computer readable storage medium (fig. 4, item 204; ¶45), configured to store data
Chen does not explicitly mention that the computer readable storage medium, is configured to store a program, wherein when executed by a processor, the program controls a device where the computer readable storage medium is to execute a method for determining a gray-scale value of a display panel as claimed in claim 1.
Chen teaches the memory may be various types such as an electrically erasable programmable read-only memory (EEPROM) (¶45) and a computation module may be a hardware device such as a computer or a processor, or may be a firmware or an application program which may be realized through software codes (¶38). The application program would need to be stored somewhere in order to be processed by the processor. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen such that the EEPROM is configured to store a program, wherein when executed by a processor, the program controls a device where the computer readable storage medium is to execute a method for determining a gray-scale value of a display panel as claimed in claim 1, so as to allow for common functionality between a processor and memory to run an application program. 
Claim 13, Chen teaches a processor (¶38), configured to run a program, wherein when running, the program executes a method for determining a gray-scale value of a display panel as claimed in claim 1.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art teaches wherein fitting brightness values corresponding to multiple gray scales under the target area of the display panel to obtain the target slope value and the target deviation value comprises: acquiring the brightness value corresponding to each pixel under the multiple gray scales to obtain multiple brightness values corresponding to each gray scale; obtaining multiple accumulated brightness values according to the multiple brightness values corresponding to each gray scale; determining the average brightness value corresponding to each gray scale according to the multiple accumulated brightness values; and determining the target slope value and the target deviation value according to the average corresponding to each gray scale including all the base limitations OR wherein after determining the output gray-scale value corresponding to each pixel under the target gray scale according to the reference brightness value, the method further comprises: according to the distribution of pixels of the display panel, partitioning slope values and deviation values corresponding to the multiple pixels under each gray scale, and determining a data area with a preset width and a preset determining an index difference value between every two adjacent data blocks according to a preset index mode; and according to the index difference value, determining index values corresponding to other data blocks except the data block at the target position including all the base limitations.
The closest prior art is Yu et al. (Pub. No.: US 2021/0166654 A1) which teaches a method for detecting compensation parameters of brightness, by calculating a first compensation gain value A.sub.1 and a first compensation deviation value B corresponding to the each of the first compensation units according to the following equations: A.sub.1*X.sub.1+B.sub.1=Y.sub.1, A.sub.1*X.sub.2+B=Y.sub.2, in which the first compensation parameter comprises the first compensation gain value and the first compensation deviation value and in so doing must obtain a first target brightness value YG.sub.1 of the first target region according to the first brightness data, in which the first target brightness value YG.sub.1 is an average value of brightness data of all the first pixel units in the first target region and obtaining the same for a second target brightness value. Although Yu teaches an average value of brightness data of all the first pixel units in the first target region, Yu does not teach an average brightness value corresponding to each gray scale, nor does Yu teach determining the target slope value and the target deviation value according to the average brightness value corresponding to each gray scale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONNA V Bocar/Examiner, Art Unit 2621        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621